Citation Nr: 1534878	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  09-07 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a hysterectomy.  

2.  Entitlement to service connection for bilateral hearing loss. 

3.  Entitlement to service connection for a respiratory disorder, claimed as shortness of breath.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1980 to June 1995.  

This matter comes to the Board of Veterans' Appeal (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In August 2012, the Board remanded the claim for further development, namely, to afford the Veteran a VA examination.  In an October 2014 decision, the Board denied the claim of entitlement to service connection for residuals of a hysterectomy and remanded the claims of entitlement to service connection for bilateral hearing loss and respiratory disorder.  In April 2015, the RO issued a supplemental statement of the case (SSOC) continuing the denial of entitlement to service connection for bilateral hearing loss and respiratory disorder.  

The Veteran appealed that decision to the United States Court of Veterans Claims (Court) with respect to the issue of entitlement to service connection for residuals of a hysterectomy.  In a June 2015 joint motion for remand (JMR), the Court vacated the October 2014 Board decision, with respect to the claim for residuals of a hysterectomy and remanded the claim for readjudication in compliance with the memorandum decision.  The claims have now been returned to the Board.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 


FINDINGS OF FACT

1.  The competent medical and other evidence of record reflects that the Veteran  developed pelvic mass or ovarian cysts while on active duty which ultimately resulted in a hysterectomy.    

2.  The evidence of record is at least in relative equipoise as to whether the Veteran's bilateral hearing loss is related to her active service.

3.  The Veteran's respiratory disorder, to include shortness of breath and asthma, were not manifested during her active military service, and are not shown to be causally or etiologically related to her active military service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for residuals of a hysterectomy have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).

2.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2014).

3.  The criteria for service connection for a respiratory disorder, to include asthma and emphysema, have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2014)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2014)). 

A. Duty to Notify 

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA have been satisfied in this case.  In this regard, the Board notes evidentiary development letters dated in November 2005 and November 2006 in which the RO advised the Veteran of the evidence needed to substantiate her service connection claims.  The letters were sent prior to the initial adjudication of the Veteran's claims in May 2007.  The Veteran was advised in the letter of her and VA's responsibilities under VCAA, to include what evidence should be provided by her and what evidence should be provided by VA.  These letters further advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of her claims.  

B. Duty to Assist

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the issues on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's service treatment records, VA medical records, private medical records and lay statements to the extent possible.

Initially, the Board notes that the Veteran's service treatment records have been lost, and efforts by the RO to locate the file have been unsuccessful.  When service treatment records are missing, VA has a heightened duty to satisfy the duty to assist. Under such circumstances, VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the Veteran's medical records have been destroyed." Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (citing Russo v. Brown, 9 Vet. App. 46, 51 (1996)); see also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The available records and medical evidence have been obtained in order to make adequate determinations as to the claims on appeal.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. at 183 .

In August 2012, the Veteran was provided a VA examination for her claim of entitlement to service connection for residuals of a hysterectomy.  In September 2012, the Veteran was provided a VA examination for her claim of entitlement to service connection for bilateral hearing loss and an addendum opinion was issued in January 2015.  Finally, in February 2015, the Veteran was afforded a VA examination for her respiratory disorder, claimed as asthma.  The Board finds that the resulting examination and addendum report for the respiratory disorder are adequate for the purpose of determining entitlement to service connection.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The examiner reviewed the claims file and elicited from the Veteran her history of complaints and symptoms, and the examination report provides pertinent clinical findings detailing the results of the examination to allow for effective evaluation of the Veteran's disability.  For these reasons, the Board concludes that the examination report in this case provides an adequate basis for a decision.

The Board is also satisfied that there has been substantial compliance with the August 2012 and October 2014 remand directives, which included attempting to obtain a VA medical opinion for the claims on appeal.  Stegall v. West, 11 Vet. App. 268 (1998).

The evidence of record provides sufficient information to adequately evaluate the claims.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A (a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection

The Veteran seeks entitlement to service connection for residuals of a hysterectomy, bilateral hearing loss and a respiratory disability.  

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Stated somewhat differently, to show entitlement to direct service connection, there must be: (1) competent and credible evidence confirming the Veteran has the claimed disability or showing she at least has at some point since the filing of the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the disease or injury in service and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

There is an additional path to service connection using a presumption.  Presumptive service connection is available to Veterans who suffer from certain chronic disorders and diseases, per se, which manifest during service or within one year after service to the required minimum compensable degree of at least 
10 percent disabling.  This presumption is rebuttable by affirmative evidence to the contrary, however. 38 U.S.C.A. §§ 1101 , 1112, 1113, 1137; 38 C.F.R. §§ 3.307 , 3.309(a).  If the conditions to presumptive service connection cannot be said to be 'chronic' in the medical sense, a Veteran may still yet succeed if she can show a continuity of symptomatology under 38 C.F.R. § 3.303(b), but only assuming her condition is one listed in § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1339 (Fed. Cir. 2013).

For a showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from isolated findings or a diagnosis including the word "chronic."  Manifestations of the same condition at a later date, no matter how remote, are service connected unless clearly attributable to intercurrent causes or factors.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

A.  Residuals of  a Hysterectomy

The Veteran contends that the condition that resulted in the hysterectomy developed while on active duty, and that the Veteran had recurrent symptoms until that procedure.  

In this case, the Board finds that the record reflects that the Veteran underwent a hysterectomy in August 2004 which was necessitated by the same underlying gynecological disability in service.  

The Board acknowledges that an August 2012 VA medical opinion found that the Veteran's hysterectomy was not caused by or the result of her exploratory laparotomy with right cystectomy and left cystectomy performed in 1981 while on active duty.  Instead, the examiner concluded that the hysterectomy was due to uterine fibroids that caused excessive bleeding.  However, the Veteran contends that she was treated for recurrent gynecological symptoms since service until her total hysterectomy.  Private treatment records from the Veteran's private physician dated in September 2002 noted that her menstrual cycle was "off" and the Gulfcoast OB/GYN record dated in March 2004 noted that the Veteran had a medical history of abnormal pap smears and irregular cycles.  A May 2004 ultrasound of the pelvic revealed multiple uterine fibroids and two ovarian cysts.  Thus, the Board finds such contentions to be credible based upon the evidence of record.  An August 2004 pathology report of the Veteran's uterus after her hysterectomy also provided that "the specimen consists of markedly enlarged and deformed uterus with two separate detached adnexa."  The physician provided a pathologic diagnosis of benign cervix; secretory endometrium; submucosal, intramural and subserosal leiomyomata; negative serosa; benign fallopian tubes with fibrous tubo-ovarian adhesions; benign ovaries with a unilateral hemorrhagic follicular cyst.  Crucially, an August 2008 private treatment note from the Veteran's primary care physician also noted the following:  "I explained to the patient that [it] appears that her total abdominal hysterectomy (TAH BSO) was done because she continued to have pelvic pain due to recurrence of ovarian cysts, adhesions possibly due to her initial surgery, and abnormal pap smear."  While the private physician did not provide a rationale for the opinion, the opinion still indicates that the Veteran's hysterectomy was performed to treat the continued symptoms of pelvic pain due to recurrence of ovarian cysts and adhesions.  

In view of the foregoing, and resolving all reasonable doubt in favor of the Veteran, the Board finds the competent medical and other evidence of record reflects the Veteran developed a pelvic mass or ovarian cysts in both ovaries while on active duty which ultimately resulted in a hysterectomy.  Therefore, service connection is warranted.




B.  Bilateral Hearing Loss

The Veteran seeks entitlement to service connection for bilateral hearing loss.  Specifically, she contends that she was exposed to acoustic trauma while serving in the Gulf War and has experienced difficulty hearing since service.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Board points out that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

At the outset, the Board notes that the Veteran's service treatment records are unavailable through no fault of the Veteran.  When service treatment records are lost or missing, VA has a heightened obligation to satisfy the duty to assist.  The United States Court of Appeals for Veterans Claims (Court) has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in [otherwise] developing the claim, and to explain its decision when the veteran's medical records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. at 217-18. 

Initially, the Board finds that the Veteran has a current diagnosis of bilateral hearing loss which meets the requirement of 38 C.F.R. § 3.385.  See September 2012 VA examination.  Second, the Veteran contends that her current hearing loss is a result of excessive noise during military service, specifically, the Veteran  reported exposure to acoustic trauma while serving in the Gulf War and has experienced difficulty hearing since service.  The Board notes that the Veteran's service personnel records showed service in Kuwait, Saudi Arabia from August 1990 to April 1991.  The Veteran further reported that she sought treatment for her hearing loss while in service.  See September 2008 DRO Hearing.  The Veteran's competent and credible reports of in-service noise exposure are thus consistent with the circumstances of this service.  See 38 U.S.C.A. § 1154 (West 2014).  Accordingly, the Board finds that there is a current disability and an in-service event.

Third, the dispositive issue is whether there is a relationship between this current disorder and in-service noise exposure.  There are multiple medical opinions in this regard.  A September 2012 VA examiner found that the Veteran's hearing loss was less likely than not related to service based on insufficient evidence.  The VA examiner noted that the Veteran's service treatment records are not of record and there is no audiogram record from service.  The examiner also noted that the Veteran did not report combat and she concluded that there is "no moderate of high probability of noise exposure" based on her work in administration.  A VA addendum opinion issued in January 2015 continued to find that the Veteran's hearing loss was less likely than not caused by or a result of military service.  Again, the examiner noted that the Veteran's service treatment records and audiogram are not of record.  The VA examiner noted that there is no evidence of hearing loss prior to, during or following active military service.  The examiner also found that the Veteran's military occupation is "low noise" and her proximity to noise sources and the number of these occurrences is "not described." The Board finds that the examiner did not provide an adequate rationale for the opinions provided.  Specifically, the examiner provided that there was no evidence of in-service hearing loss when she conceded that the Veteran's service treatment records and audiogram are not of record.  Further, the examiner's conclusion that the Veteran's military occupation resulted in "low noise" exposure is based on her work in administration and does not appear to fully consider the Veteran's reported noise exposure from service in the Persian Gulf War.  At the September 2008 DRO hearing, the Veteran reported exposure to acoustic trauma while serving in Kuwait from air raids and bombings on base, and that she sought treatment while in service.  The Veteran also reported that she has had difficulty hearing since service.  The Board finds that the Veteran is competent to report when she first noticed difficulty hearing because this requires only personal knowledge as it comes to her through her senses.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of her personal knowledge).  Moreover, the Veteran's testimony is consistent with the places, types and circumstances of her service.  Caluza v.  Brown, 7 Vet. App. 498, 511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran maintains that she was treated in service for hearing problems, and the record reflects that the service treatment records are missing through no fault of the Veteran.  The Court recently reiterated in Wise that "[b]y requiring only an 'approximate balance of positive and negative evidence' to prove any issue material to a claim for veterans benefits, 38 U.S.C. § 5107(b), the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits."  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (citing Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990)).  The Board finds that reasonable doubt should be resolved in favor of the Veteran.  Accordingly, the Board finds that the evidence is at least in equipoise and service connection for bilateral hearing loss is warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. At 54.  

C. Respiratory Disorders

The Veteran seeks service connection for a respiratory disorder, claimed as asthma.  

The Veteran testified that she began treatment for a respiratory condition in 1995.   See September 2008 DRO Hearing.  The Veteran reported experiencing pollutants while serving in Kuwait but she reported "I don't know where they were airborne, but they probably were."  She also reported that she sought treatment for her respiratory condition at the Bay Pines VA Medical Center (VAMC). The Veteran also testified that her physician related her breathing condition is the result of being exposed to "burning oils."  The Veteran also reported that she smoked cigarettes "but not on a regular basis."     

As previously noted, service treatment records are unavailable.  However, the Veteran has never stated that she was treated for a respiratory disorder in service.  See September 2008 DRO Hearing.   As such, it is reasonable to conclude that there would be no specific annotation of treatment in her service treatment records.  Post-service evidence includes private treatment records and VA medical records from the Bay Pines VAMC which are silent for any complaints, treatment or diagnosis of a respiratory disorder until a March 2008 VA treatment record provided a diagnosis of asthma. 

The Veteran was afforded a VA examination in September 2012 which confirmed a diagnosis of asthma.  The Veteran reported a medical history of developing shortness of breath while running in the military and she continued to have shortness of breath.  The examiner noted that the Veteran has a 30 year history of smoking, although she stopped about six months ago.  The VA examiner opined that the Veteran's asthma is not caused or aggravated by the Veteran's active military service.  By way of rationale, she provided that there is no evidence of complaint or treatment of asthma while on active duty.  The Veteran has a 30 year history of smoking and only stopped six months ago. 

A VA addendum opinion was issued in February 2015 by the September 2012 VA examiner.  The examiner reported that a review of the Veteran's VA treatment records and VBMS claims file has been conducted.  The VA examiner continued to find that the claimed condition is less likely than not incurred in or caused by in-service injury, event or illness.  By way of rationale, the examiner provided that the Veteran separated from service in 1995 and was not diagnosed with asthma until 2008, which is 13 years after separation.  The Veteran has a history of smoking which is likely the cause of her asthma and the examiner found that her smoking is a "far greater exposure to smoke" than her exposure to burn pits while on active duty.  

A review of the record does not support a finding that the Veteran's respiratory conditions are etiologically related to service.  Although service medical records are unavailable, the Veteran has never asserted that she was treated in service for a respiratory condition.  Post-service treatment records show no reports or findings of a respiratory condition until March 2008, approximately 13 years since active duty service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (finding lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).  

Further, the Board notes that the medical opinions of record are against a finding that the Veteran's asthma condition is related to service.  The September 2012 VA examiner is qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  The examiner interviewed the Veteran, performed a physical examination, and she supported her opinion through citation to the facts of the Veteran's case and pertinent medical principles, explaining her basis for finding that the Veteran has asthma related to smoking and not exposure to burn pits in service.  For these reasons, the Board finds the September 2012 VA examiner's opinions to be highly probative to the question at hand.  While the Veteran contends that a doctor related her condition to service, there is no such medical statement of record.  Thus, the record is devoid of a positive nexus opinion that contains a clear conclusion with supporting data and a reasoned medical explanation connecting the two with an analysis that the Board can consider and weigh against the contrary opinion provided by the September 2012 VA examiner.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Consequently, the only probative medical opinion of record is negative. 

The only contrary opinion comes from the Veteran, who believes that her asthma condition is a result of exposure to burn pits and pollutants in service.  The Veteran also testified that she began treatment in 1995, however the medical treatment records showed that she was not treated or diagnosed with asthma until March 2008.  See September 2008 DRO Hearing.  The Board recognizes that there are instances in which lay testimony can provide probative evidence in medical matters.  The Board observes that, although the Veteran is a layperson, she is competent to report having her history of breathing symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board notes, however, that diagnosis of asthma secondary to pollutant exposure requires a specialized expertise that the Veteran does not possess.  For this reason, the Board finds that medical opinion provided by the September 2012 VA examiner is more probative and outweighs the Veteran's opinion with respect to the diagnosis and etiology of her asthma.

In short, the Board finds that a preponderance of the evidence is against finding that the Veteran has asthma that is etiologically related to her military service.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable, and the claim for service connection for a respiratory disorder, to include shortness of breath and asthma, must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 

ORDER

Service connection for residuals of a hysterectomy is granted.  

Service connection for bilateral hearing loss is granted.

Service connection for a respiratory disorder, to include asthma, is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


